Title: To James Madison from John G. Jackson, 28 October 1805
From: Jackson, John G.
To: Madison, James


          
            Dr. Sir.
            Clarksburg 28th. Octr. 1805
          
          I have paid considerable attention to the land memo. of Mr. Lovell & had supposed I should be enabled ere this to state explicitly my opinion which however I have deferred until a survey of the land is made by a person now doing that business—at first I supposed that from the investigation I made the land was Sold for taxes, & not redeemed in time; that fact is somewhat doubtful & can only be confirmed either way by recurrence to the direct tax books now at Richmond—Independant of this difficulty I have been informed tho’ not in a way which makes it decisive that the land was not worth any thing; it is certainly in the neighborhood of extreme bad land, & to ascertain its value is what the survey was directed for—the desire of making this enquiry a preliminary step to perfecting the title to Mr. L—relatives, was guided by a regard to economy & the interests of those persons—when we meet, I shall be able to decide what I would recommend to be done. I had oft times intended writing to you during the past Summer; but as I could only have given an account of domestic & agricultural concerns, & I know your important public engagements do not even give you time to peruse the communications of your private correspondents, I denied myself the pleasure. Mrs. J joins me in assurances of the highest regard for yourself and our dear Sister. Your mo. obt Servt.
          
            J G Jackson
          
          
            PS Mrs. M has informed us that the Lisbon wine has arrived at W. I shall be prepared when we meet to pay the price & charges on it—& to crack a Bottle of it with you.
          
          
            JGJ
          
        